A. J. WALKER, C. J.
The indictment in this case is for the larceny from a dwelling house of several kinds of money; and among them are mentioned “one ten-dollar treasury-note of the United States, usually called a greenback, and one ten-dollar national-bank-bill, usually called a greenback.” We entertain no doubt that bank-bills, or treasury-notes, are the subject of larceny in this State. The question was substantially so decided by this court, on general principles, in the case of Corbett v. The State, 31 Ala. 329. See, also, Code, § 2, subdivision 3.
[2.] The description of the bank-bill and the treasury-note was sufficient. It is settled law that, in indictments for stealing bank-notes, they may be described eo nomine ; and there is no reason for a distinction between treasury-notes and bank-notes.—State v. Williams, 19 Ala. 15.
The other points made in behalf of the appellant have been adjudged adversely to her in several cases during the present term.
The judgment of the court below must be affirmed, for we can find no error in the record.